DETAILED ACTION
Response to Arguments
Applicant’s arguments regarding the obviousness rejection have been considered but are moot in view of the new grounds of rejection. 
Applicant's arguments regarding the double patenting rejection have been fully considered but they are not persuasive. The Examiner has not adopted a logical fallacy and reiterates what was stated previously. Every limitation of the instant claims is taught by claims 8-11 of US Patent 9,907,337. Therefore, the instant claims are anticipated by the ‘337 claims and a double patenting rejection is appropriate. However, an additional limitation present in claim 8 of the ‘337 claims that resulted in the allowability of those claims, a limitation which is present in instant claim 12, is absent from instant claims 10 and 14-16.  A prior art rejection for instant claims 10 and 14-16 may additionally be appropriate for this reason. There is no contradiction in the fact that the same claims are rejected both over prior art and for double patenting. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katase (US 2005/0016550) in view of Cohen (US 2011/0036346) and McCafferty (US 5,372,148). 
Katase teaches an electronic smoking device comprising the following: a housing; a liquid compartment for storing a liquid within the housing [0085]; a vaporizer positioned in the housing and configured to receive liquid from the liquid compartment [0116]; circuitry connected to the vaporizer [0099]; and a sensor for determining usage [0108].
Katase does not teach the determined amount of usage is periodic or cumulative vaporizer activation time. Cohen teaches an electronic smoking device wherein the determined amount of usage is periodic cumulative vaporizer activation time [0040-0044], wherein the circuitry is configured to shut off the electronic smoking device by ceasing power delivery to the vaporizer. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Katase to prevent excessive usage of the device. 
Modified Katase does not teach incapacitating the sensor. McCafferty teaches an electronic smoking device wherein power saving includes incapacitating the sensor [col. 4, l. 20-33]. It would have been obvious to one of ordinary skill in the art to include in the device of modified Katase, wherein power delivery to the vaporizer is ceased after the determined periodic or cumulative activation time exceeds a predetermined limit, further incapacitating the sensor in combination, after the determined periodic or cumulative activation time exceeds a predetermined limit, for power savings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,907,337. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘337 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747